Citation Nr: 1641228	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a November 2011 rating decision, service connection for ischemic heart disease was denied.  In a subsequent November 2011 rating decision, the RO granted service connection for PTSD, and assigned 50 percent rating effective December 2009.  The Veteran appealed the disability rating for PTSD and the denial of service connection for ischemic heart disease.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA video conference examination in August 2016, but he did not appear for the hearing.  However, the VA letter notifying him of the hearing was returned to VA as undeliverable.  According to August 2016 correspondence, the Veteran has a new address.  The Veteran has also recently appointed a new representative who may be contacted to verify the address or update the contact information for the Veteran.  The Board finds that he should be scheduled for a new Board video conference hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board Video Conference Hearing in connection with this appeal.  The notice should be sent to the most recent address of record which may be confirmed with the Veteran's current representative.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



